

111 S2216 IS: Save Our Afghan Allies Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2216IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Kennedy (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Defense and the Secretary of State to develop a plan for the relocation and admission to the United States of certain citizens of Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Save Our Afghan Allies Act.2.Department of Defense plan for relocation and admission to the United States of certain citizens of Afghanistan(a)Plan required(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall develop a plan for the relocation and admission to the United States pursuant to special immigrant visas of citizens of Afghanistan who are aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note). (2)ElementThe plan required by paragraph (1) shall provide for the relocation and admission of such citizens of Afghanistan before the date on which the withdrawal of the United States Armed Forces from Afghanistan is completed.(b)Submittal to CongressNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress the plan developed under subsection (a)(1).(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives.